


Exhibit 10.01
EXECUTION COPY
 



 
[untitled.jpg]
 
 
 
 
 
CREDIT AGREEMENT
 
 
 
 
 
dated as of
 
 
 
 
 
March 19, 2015
 
 
 
 
 
among
 
 
 
 
 
ELECTRONIC ARTS INC.
 
 
 
 
 
The Lenders Party Hereto
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
as Administrative Agent
 
 
 
 
 
and
 
 
 
 
 
BNP PARIBAS, CITIBANK, N.A. and
 
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
as Co-Syndication Agents
 
 
 
 
 
 
 
 
 
 
 
_____________________________
 
 
 
 
 
 
 
J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC. and MORGAN STANLEY SENIOR FUNDING INC.
as Joint Bookrunners and Joint Lead Arrangers
 
 
 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
 
Page
Article 1 Definitions
1
 
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
24
SECTION 1.03.
Terms Generally
24
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
24
SECTION 1.05.
Status of Obligations
25
 
 
 
Article II The Credits
26
 
 
 
SECTION 2.01.
Commitments
26
SECTION 2.02.
Loans and Borrowings
26
SECTION 2.03.
Requests for Revolving Borrowings
27
SECTION 2.04.
Determination of Dollar Amounts
27
SECTION 2.05.
Swingline Loans
28
SECTION 2.06.
Letters of Credit
29
SECTION 2.07.
Funding of Borrowings
33
SECTION 2.08.
Interest Elections
34
SECTION 2.09.
Termination and Reduction of Commitments
35
SECTION 2.10.
Repayment of Loans; Evidence of Debt
36
SECTION 2.11.
Prepayment of Loans
36
SECTION 2.12.
Fees
37
SECTION 2.13.
Interest
38
SECTION 2.14.
Alternate Rate of Interest
39
SECTION 2.15.
Increased Costs
40
SECTION 2.16.
Break Funding Payments
41
SECTION 2.17.
Taxes
41
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
44
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
46
SECTION 2.20.
Expansion Option
47
SECTION 2.21.
Judgment Currency
48
SECTION 2.22.
 Defaulting Lenders
48
 
 
 
Article III Representative Warranties
50
 
 
 
SECTION 3.01.
Organization; Powers; Subsidiaries
50
SECTION 3.02.
Authorization; Enforceability
50
SECTION 3.03.
Governmental Approvals; No Conflicts
50
SECTION 3.04.
Financial Condition; No Material Adverse Change
50
SECTION 3.05.
Properties
51
SECTION 3.06.
Litigation, Environmental and Labor Matters
51
SECTION 3.07.
Compliance with Laws and Agreements
51
SECTION 3.08.
Investment Company Status
52
SECTION 3.09.
Taxes
52
SECTION 3.10.
ERISA
52
SECTION 3.11.
Disclosure
52
SECTION 3.12.
Federal Reserve Regulations
52







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
Page
SECTION 3.13.
Liens
52
SECTION 3.14
No Default
52
SECTION 3.15
Anti-Corruption Laws and Sanctions
52
 
 
 
Article IV Conditions
53
 
 
 
SECTION 4.01.
Effective Date
53
SECTION 4.02.
Each Credit Event
54
 
 
 
Article V Affirmative Covenants
54
 
 
 
SECTION 5.01.
Financial Statements and Other Information
54
SECTION 5.02.
Notices of Material Events
56
SECTION 5.03.
Existence; Conduct of Business
56
SECTION 5.04.
Payment of Obligations
56
SECTION 5.05.
Maintenance of Properties; Insurance
56
SECTION 5.06.
Books and Records; Inspection Rights
56
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
57
SECTION 5.08.
Use of Proceeds
57
SECTION 5.09.
Subsidiary Guaranty
57
 
 
 
Article VI Negative Covenants
58
 
 
 
SECTION 6.01.
Subsidiary Indebtedness
58
SECTION 6.02.
Liens
59
SECTION 6.03.
Sale and Leaseback Transactions
61
SECTION 6.04.
Fundamental Changes and Asset Sales
61
SECTION 6.05.
Investments, Loans, Advances, Guarantees and Acquisitions


61
SECTION 6.06.
Swap Agreements
62
SECTION 6.07.
Transactions with Affiliates


63
SECTION 6.08.
Restricted Payments
63
SECTION 6.09.
Restrictive Agreements
64
SECTION 6.10.
Financial Covenants
64
 
 
 
Article VII Events of Default
64
 
 
 
Article VIII The Administrative Agent
67
 
 
 
Article IX Miscellaneous
69
 
 
 
SECTION 9.01.
Notices
69
SECTION 9.02.
Waivers; Amendments
71
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
72
SECTION 9.04.
Successors and Assigns
74
SECTION 9.05.
Survival
77
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
77








ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
Page
SECTION 9.07.
Severability
78
SECTION 9.08.
Right of Setoff
78
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
78
SECTION 9.10.
WAIVER OF JURY TRIAL
78
SECTION 9.11.
Headings


79
SECTION 9.12.
Confidentiality
79
SECTION 9.13.
USA PATRIOT Act
80
SECTION 9.14.
Releases of Subsidiary Guarantors
80
SECTION 9.15.
Interest Rate Limitation
81
SECTION 9.16.
No Advisory or Fiduciary Responsibility


81




iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS



SCHEDULE:
Schedule 2.01 - Commitments


EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - [Intentionally Omitted]
Exhibit C - Form of Increasing Lender Supplement
Exhibit D - Form of Augmenting Lender Supplement
Exhibit E - List of Closing Documents
Exhibit F - Form of Subsidiary Guaranty
Exhibit G-1 - Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 - Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 - Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 - Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1 - Form of Borrowing Request
Exhibit H-2 - Form of Interest Election Request
Exhibit I - Form of Note





iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT (this “Agreement”) dated as of March 19, 2015 among ELECTRONIC
ARTS INC., the LENDERS from time to time party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and BNP PARIBAS, CITIBANK, N.A. and MORGAN STANLEY
SENIOR FUNDING, INC., as Co-Syndication Agents.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agent Party” has the meaning assigned to such term in Section 9.01(d).


“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$500,000,000.


“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen, (v) Canadian Dollars and (vi) any other currency (x) that is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBOR Screen Rate is
available in the Administrative Agent’s reasonable determination and (z) that is
agreed to by the Administrative Agent and each of the Lenders.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that the Adjusted
LIBO Rate for any day shall be based on clause (a) of the definition of the LIBO
Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floors set forth in the definition of LIBO Rate. Any

1

--------------------------------------------------------------------------------



change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.


“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.


“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:


 
Leverage Ratio
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1:
<0.50 to 1.00
1.125%
0.125%
0.125%
Category 2:
≥ 0.50 to 1.00 but
< 1.00 to 1.00
1.25%
0.25%
0.15%
Category 3:
≥ 1.00 to 1.00 but
< 2.00 to 1.00
1.375%
0.375%
0.20%
Category 4:
≥ 2.00 to 1.00 but
< 2.50 to 1.00
1.50%
0.50%
0.25%
Category 5:
≥ 2.50 to 1.00
1.75%
0.75%
0.30%



For purposes of the foregoing,


(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;


(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood

2

--------------------------------------------------------------------------------



and agreed that each change in Category shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change); and


(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first full fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 3, 4 or 5 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.


“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.


“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease that is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.


“Augmenting Lender” has the meaning assigned to such term in Section 2.20.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).


“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).


“Banking Services Agreement” means any agreement entered into by the Borrower or
any

3

--------------------------------------------------------------------------------



Subsidiary in connection with Banking Services.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.


“Borrower” means Electronic Arts Inc., a Delaware corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).


“Canadian Dollars” means the lawful currency of Canada.


“Capital Lease Obligations” of any Person means, subject to the last sentence of
Section
1.04(a), the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital lease obligations on a balance sheet of
such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.


“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen
Rate or, if applicable pursuant to the terms of Section 2.14, the applicable
Reference Bank Rate.


“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic

4

--------------------------------------------------------------------------------



average of the discount rate quotations of all institutions listed in respect of
the relevant Interest Period for Canadian Dollar-denominated bankers’
acceptances displayed and identified as such on the “Reuters Screen CDOR Page”
as defined in the International Swap Dealer Association, Inc. definitions, as
modified and amended from time to time, as of 10:00 a.m. (Toronto, Ontario time)
on the Quotation Day for such Interest Period (as adjusted by the Administrative
Agent after 10:00 a.m. (Toronto, Ontario time) to reflect any error in the
posted rate of interest or in the posted average annual rate of interest);
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period for commercial loans or other extensions of credit to businesses
of comparable credit risk; or if such day is not a Business Day, then as quoted
by the Administrative Agent on the immediately preceding Business Day.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated or approved by the board of
directors of the Borrower nor (ii) appointed by directors so nominated.


“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

5

--------------------------------------------------------------------------------



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications” has the meaning assigned to such term in Section 9.01(d).


“Computation Date” is defined in Section 2.04.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (a) expenses
paid or accrued for taxes based on income, profits or capital, including
federal, foreign and state income, franchise and similar taxes, (b) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any unusual, extraordinary or non-recurring charges,
expenses or losses determined in accordance with GAAP, (f) non-cash stock option
and other equity-based compensation expenses, (g) any other non-cash charges,
non-cash expenses or non-cash losses of the Borrower or any Subsidiaries for
such period (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of, or a reserve for, cash
charges for any future period), (h) any losses from an early extinguishment of
indebtedness, (i) any unrealized losses (or minus any unrealized gains) in
respect of Swap Agreements, (j) any foreign exchange losses (or minus any
foreign exchange gains), (k) to the extent actually reimbursed in cash, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with any acquisition, (l) acquisition-related expenses (including,
but not limited to, intangibles, goodwill and contingent consideration), whether
or not such acquisition is successful, (m) transaction fees, costs and expenses
related to any issuance of equity securities, whether or not successful, (n)
restructuring, integration and related charges (which for the avoidance of
doubt, shall include retention, severance, systems establishment costs, contract
termination costs, including future lease commitments, and costs to consolidate
facilities and relocate employees), (o) non-recurring litigation expenses, (p)
losses (or gains) on strategic investments, and (q) losses on discontinued
licensed intellectual property commitments, and minus, to the extent included in
the statement of such Consolidated Net Income for such period, the sum of (1)
interest income, (2) any extraordinary income or gains determined in accordance
with GAAP and (3) any other non-cash income (excluding any items that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period), all as determined on a consolidated basis; provided, however
that (i) increases in deferred revenue for such period shall be added back to
Consolidated Net Income in calculating Consolidated Adjusted EBITDA for such
period, (ii) decreases in deferred revenue for such period shall be subtracted
from Consolidated Net Income in calculating Consolidated Adjusted EBITDA for
such period, (iii) cash payments made in such period in respect of non-cash
charges, expenses or losses added back to Consolidated Adjusted EBITDA in a
prior period shall be subtracted from Consolidated Net Income in calculating
Consolidated Adjusted EBITDA in the period when such cash payment is made, other
than any such cash payments which are permitted to be added back pursuant to the
following clause (iv) and (iv) the aggregate cash portion of the amount added
back pursuant to the preceding clauses (h) through (q) shall not exceed
$100,000,000 during any period of four consecutive fiscal quarters of the
Borrower.


“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP.

6

--------------------------------------------------------------------------------



“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP.


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.


“Consolidated Total Capitalization” means, as of the date of any determination
thereof, the sum (without duplication) of (i) Consolidated Net Worth as of such
date and (ii) Consolidated Total Indebtedness as of such date.


“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, the sum, without duplication and to the extent such Indebtedness would
be required to appear as debt or indebtedness on a consolidated balance sheet of
the Borrower, and shall in any event include (a) the aggregate Indebtedness of
the Borrower and its Subsidiaries of the type described in clause (a), (b) or
(g) of the definition of Indebtedness, calculated on a consolidated basis as of
such time in accordance with GAAP, and (b) Indebtedness of the type referred to
in clause (a) hereof of another Person guaranteed by the Borrower or any of its
Subsidiaries.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. A Person
shall not be deemed to control another Person through the ability to exercise
voting power unless such Person possesses, directly or indirectly, the power to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or equivalent governing body) of such Person.


“Controlled Affiliate” has the meaning assigned to it in Section 3.15.


“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into Equity Interests, cash by reference to such Equity Interests
or a combination thereof and including, without limitation, the Specified
Converts.


“Co-Syndication Agent” means each of BNP Paribas, Citibank, N.A. and Morgan
Stanley Senior Funding, Inc. in its capacity as a co-syndication agent for the
credit facility evidenced by this Agreement.


“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.


“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount

7

--------------------------------------------------------------------------------



required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.


“Disclosure Letter” means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by Borrower with the written consent
of the Administrative Agent (or as supplemented by the Borrower pursuant to the
terms of this Agreement), delivered by Borrower to Administrative Agent for the
benefit of the Lenders.


“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount thereof in
Dollars if such currency is a Foreign Currency.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than (i) any such
Subsidiary substantially all of the assets of which consist of stock of one or
more Subsidiaries that are “controlled foreign corporations” within the meaning
of Section 957 of the Code so long as such Subsidiary does not conduct any
business or other activities other than the ownership of such stock, other than
immaterial business and activities reasonably related or ancillary thereto (it
being understood and agreed that the foregoing shall not prohibit or restrict
such Subsidiary from maintaining or operating deposit accounts or securities
accounts in the ordinary course of business) and does not incur, and is not
otherwise liable for, any Indebtedness (other than intercompany indebtedness
permitted or not otherwise prohibited by Section 6.01) or (ii) any such
Subsidiary that is owned by a Subsidiary organized under the laws of a
jurisdiction other than a jurisdiction located in the United States of America.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

8

--------------------------------------------------------------------------------



“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or notices issued or promulgated by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to employee health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. Notwithstanding the foregoing, and for the avoidance of doubt, (i)
Convertible Debt Securities shall not for purposes of this definition be deemed
to be an Equity Interest and (ii) Permitted Bond Hedges shall not for purposes
of this definition be deemed to be an Equity Interest.


“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be determined
or, in the case of a calculation pursuant to Section 2.04, on or as of the most
recent Computation Date provided for in Section 2.04.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its

9

--------------------------------------------------------------------------------



ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.


“euro” and/or “EUR” or “€” means the single currency of the Participating Member
States.


“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its

10

--------------------------------------------------------------------------------



lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 30, 2012, by and among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, modified,
supplemented or restated prior to the date hereof.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).


“Foreign Currencies” means Agreed Currencies other than Dollars.


“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.


“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.


“Foreign Currency Payment Office” of the Administrative Agent shall mean, for
each Foreign Currency, the office, branch, affiliate or correspondent bank of
the Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.


“Foreign Currency Sublimit” means $100,000,000.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws

11

--------------------------------------------------------------------------------



of a jurisdiction other than that in which the Borrower is resident for tax
purposes.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or any
indemnification obligations entered into in the ordinary course of business. The
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determined amount of the primary obligation in respect of which
such Guarantee is made and (ii) the maximum amount for which such guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, or, if such Guarantee is not an unconditional guarantee of the entire
amount of the primary obligation and such maximum amount is not stated or
determinable, the amount of such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof determined by such Person in good
faith.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, friable asbestos, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Increasing Lender” has the meaning assigned to such term in Section 2.20.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business and (ii) obligations which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness

12

--------------------------------------------------------------------------------



secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person under Sale and Leaseback Transactions.
Notwithstanding anything to the contrary in the foregoing, in connection with
any acquisition by the Borrower or any Subsidiary permitted hereunder (or any
sale, transfer or other disposition by the Borrower or any Subsidiary permitted
hereunder), the term “Indebtedness” shall not include contingent consideration
to which the seller in such acquisition (or the buyer in such sale, transfer or
other disposition, as the case may be) may become entitled or contingent
indemnity obligations that may be owed to such seller (or buyer, if applicable)
in respect thereof. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding the foregoing, and for the avoidance of
doubt, obligations arising from Swap Agreements, including Permitted Bond
Hedges, shall not be considered Indebtedness.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.


“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).


“Information Memorandum” means the Confidential Information Memorandum dated
February 2015 relating to the Borrower and the Transactions.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit H-2.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to the Administrative Agent and each of the Lenders, twelve
months) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

13

--------------------------------------------------------------------------------



“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means any Lender designated by the Borrower as an “Issuing Bank”
hereunder that has agreed in its sole discretion to such designation (and is
reasonably acceptable to the Administrative Agent) with respect to any Letter of
Credit requested to be issued hereunder, each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.


“Japanese Yen” or “¥” means the lawful currency of Japan.


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and each
Issuing Bank.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“Leverage Ratio” means the ratio, determined as of the end of each of the
Borrower’s fiscal quarters, of (i) Consolidated Total Indebtedness to (ii)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis; provided that solely for
the purposes of calculating the Leverage Ratio, the term “Consolidated Total
Indebtedness” shall exclude any Indebtedness that is outstanding under the
Specified Converts so long as funds in an amount at least equal to or greater
than all Indebtedness in respect of the Specified Converts (including interest
and any other amounts required to be paid to the holders thereof in connection
with the repayment thereof) have been incurred by the Borrower as proceeds of
new Indebtedness issued by the Borrower after the Effective Date in the public
or private debt capital markets (including bank term loans but excluding, for
the avoidance of doubt, Indebtedness in respect of

14

--------------------------------------------------------------------------------



Loans under this Agreement); provided further, that if the proceeds of the new
Indebtedness issued after the Effective Date in the public or private debt
capital markets by the Borrower is less than all Indebtedness in respect of the
Specified Converts as set forth above, then the amount excluded for these
purposes shall be limited to the proceeds of the new Indebtedness.


“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such LIBOR Quoted Currency and Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (b) any
Eurocurrency Borrowing denominated in any Non-Quoted Currency and for any
applicable Interest Period, the applicable Local Screen Rate for such Non-Quoted
Currency on the Quotation Day for such Non-Quoted Currency and Interest Period;
provided that, if any Local Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBOR Screen Rate or Local Screen Rate, as applicable, for
such currency and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14.


“LIBOR Quoted Currency” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) Japanese Yen.


“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Subsidiary Guaranty, and
all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices and letter of credit agreements now or hereafter
executed by or on behalf of any Loan Party and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.





15

--------------------------------------------------------------------------------



“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Local Screen Rate” means the CDOR Screen Rate.


“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder.


“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)), contributed greater than five percent (5%) of consolidated revenue
(after giving effect to intercompany eliminations) for such period, (ii) which
contributed greater than five percent (5%) of Consolidated Total Assets (after
giving effect to intercompany eliminations) as of such date or (iii) which is
designated by the Borrower as a Material Domestic Subsidiary; provided that, if
at any time the aggregate amount of consolidated revenues or Consolidated Total
Assets attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds fifteen percent (15%) of consolidated revenues (after
giving effect to intercompany eliminations) for any such period or fifteen
percent (15%) of Consolidated Total Assets (after giving effect to intercompany
eliminations) as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries.


“Material Foreign Subsidiary” means each Subsidiary that is not a Domestic
Subsidiary (i) which, as of the most recent fiscal quarter of the Borrower, for
the period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)), contributed greater than ten percent (10%) of consolidated revenue
(after giving effect to intercompany eliminations) for such period or (ii) which
contributed greater than ten percent (10%) of Consolidated Total Assets (after
giving effect to intercompany eliminations) as of such date.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $200,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting

16

--------------------------------------------------------------------------------



agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.


“Maturity Date” means March 19, 2020. “Moody’s” means Moody’s Investors Service,
Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Non-Quoted Currency” means Canadian Dollars.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Agreement
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred for any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party. Notwithstanding the foregoing,
and for the avoidance of doubt, obligations arising from Permitted Bond Hedges
and letter of credit facilities that are not under this Agreement shall not be
considered Obligations.


“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the

17

--------------------------------------------------------------------------------



interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning assigned to such term in Section 9.04.


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Bond Hedge” means any Swap Agreement that is settled (after payment
of any premium or any prepayment thereunder) through the delivery of cash and/or
of Equity Interests of the Borrower and is entered into in connection with any
Convertible Debt Securities in customary form, the purpose of which is to
mitigate dilution upon conversion of such Convertible Debt Securities
(including, but not limited to, any bond hedge transaction, warrant transaction,
or capped call transaction), including, without limitation, bond hedge
transactions entered into and warrants issued in connection with the Specified
Converts, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


“Permitted Encumbrances” means:


(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;









18

--------------------------------------------------------------------------------



(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


(g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;


(h) Liens arising from precautionary Uniform Commercial Code filings or similar
filings relating to operating leases;


(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection within the importation of
goods;


(j) licenses of intellectual property in the ordinary course of business
(including, intercompany licensing of intellectual property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);
and


(k) any interest or title of a lessor or sublessor under any lease of real
property or personal property;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;


(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;


(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and



19

--------------------------------------------------------------------------------



(f) investments permitted by the Borrower’s investment policy as previously
disclosed to the Administrative Agent and in effect on the Effective Date (and
as amended, restated, supplemented or otherwise modified from time to time with
the consent (such consent not to be unreasonably withheld) of the Administrative
Agent; provided that changes that do not affect the tenor or quality of the
investments permitted thereby shall not require such consent).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.


“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.


“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower. No Lender shall be
obligated to be a Reference Bank without its consent.


“Register” has the meaning assigned to such term in Section 9.04.



20

--------------------------------------------------------------------------------



“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, administrators, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary. Notwithstanding the foregoing, and for the avoidance of doubt,
(i) the conversion of (including any cash payment upon conversion), or payment
of any principal or premium on, or paying any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment and (ii)
any payment with respect to, or early unwind or settlement of, any Permitted
Bond Hedge shall not constitute a Restricted Payment.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.


“Screen Rates” means the LIBOR Screen Rate and the Local Screen Rate.


“SEC” means the United States Securities and Exchange Commission.

21

--------------------------------------------------------------------------------



“Specified Converts” means the Borrower’s 0.75% Convertible Senior Notes due
2016.


“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.


“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.


“Subsidiary” means any subsidiary of the Borrower.


“Subsidiary Guarantor” means each Material Domestic Subsidiary and each other
Subsidiary that is designated by the Borrower or the Administrative Agent as
such pursuant to Section 5.09, in each case, that is a party to the Subsidiary
Guaranty. The Subsidiary Guarantors on the Effective Date are identified as such
in Schedule 3.01 to the Disclosure Letter.


“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the following shall not be deemed a “Swap Agreement”: (i) any phantom
stock or similar plan (including, any stock option plan) providing for payments

22

--------------------------------------------------------------------------------



only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries, (ii) any stock
option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of Borrower pursuant to delayed
delivery contracts, accelerated stock repurchase agreements, forward contracts
or other similar agreements and (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.


“Swingline Commitment” means $50,000,000.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b), the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.


“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Liquidity” means, as of any date of determination, the sum of (i) the
Dollar Amount of unrestricted and unencumbered (x) cash and (y) Permitted
Investments in each case maintained by the Borrower and its Subsidiaries plus
(ii) the amount available for drawing as Revolving Loans under this Agreement,
in each case as of such date.


“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.


“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.







23

--------------------------------------------------------------------------------



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request

24

--------------------------------------------------------------------------------



an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided, further, that in the event that the Borrower
requests such an amendment, the Administrative Agent and the Required Lenders
shall negotiate in good faith to evaluate such proposed amendment.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by such Person
as an operating lease as of the Effective Date and any similar lease entered
into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations.


(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction, shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation), as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).


SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies

25

--------------------------------------------------------------------------------



available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.


ARTICLE II


The Credits


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender, severally and not jointly, agrees to make Revolving Loans to the
Borrower in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) subject to Sections
2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (b) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the Total Revolving Credit Exposure exceeding the Aggregate
Commitment or (c) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
total outstanding Revolving Loans and LC Exposure, in each case denominated in
Foreign Currencies, exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.


(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in (i) Japanese
Yen, ¥100,000,000 and (ii) a Foreign Currency other than Japanese Yen, 1,000,000
units of such currency) and not less than $5,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, ¥500,000,000 and (ii) a Foreign Currency other
than Japanese Yen, 5,000,000 units of such currency). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $500,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurocurrency Revolving Borrowings
outstanding.





26

--------------------------------------------------------------------------------



(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 1:00 p.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i) the aggregate principal amount of the requested Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and


(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04. Determination of Dollar Amounts.     The Administrative Agent will
determine the Dollar Amount of:


(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,


(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and


(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative

27

--------------------------------------------------------------------------------



Agent in its discretion or upon instruction by the Required Lenders.


Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment or (iii) the Dollar Amount of the Total Revolving
Credit Exposure exceeding the Aggregate Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.


(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.


(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be

28

--------------------------------------------------------------------------------



promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.


SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that shall be an account party in respect of any such Letter of
Credit).


(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall
not exceed $100,000,000, (ii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the Total Revolving Credit Exposure shall not exceed the Aggregate
Commitment and (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, shall not exceed the Foreign Currency Sublimit.


(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

29

--------------------------------------------------------------------------------





(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, the relevant Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
relevant Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e) Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date such Issuing Bank made
such LC Disbursement (or if such Issuing Bank shall so elect in its sole
discretion by notice to the Borrower, in such other Agreed Currency which was
paid by such Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 1:00 p.m., Local Time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., Local Time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with (i) to the extent
such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent that such LC Disbursement was made
in a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan, as applicable. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to such Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the relevant Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the

30

--------------------------------------------------------------------------------



Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or (y)
reimburse each LC Disbursement made in such Foreign Currency in Dollars, in an
amount equal to the Equivalent Amount, calculated using the applicable Exchange
Rates, on the date such LC Disbursement is made, of such LC Disbursement.


(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse the relevant Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.



31

--------------------------------------------------------------------------------



(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(e) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.


(i) Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by such
successor Issuing Bank thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.


(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Borrower. The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account

32

--------------------------------------------------------------------------------



shall be applied by the Administrative Agent to reimburse the relevant Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.


(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.


SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Foreign Currency Payment Office
for such currency and at such Foreign Currency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has

33

--------------------------------------------------------------------------------



not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.


(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and







34

--------------------------------------------------------------------------------



(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.


SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.


(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Total Revolving Credit Exposure would
exceed the Aggregate Commitment.


(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.



35

--------------------------------------------------------------------------------



SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit I. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).


SECTION 2.11. Prepayment of Loans.


(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any

36

--------------------------------------------------------------------------------



such notice relating to a Revolving Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section
2.02. Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.


(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (B) the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Credit Exposures denominated in Foreign Currencies (the “Foreign Currency
Exposure”) (so calculated), as of the most recent Computation Date with respect
to each such Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely
as a result of fluctuations in currency exchange rates, (A) the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment or (B) the Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrower shall
in each case immediately repay Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the Aggregate Commitment and (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.


SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the Available Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such commitment
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any commitment fees accruing after the date on which
the Commitments terminate shall be payable on demand. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).


(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the relevant Issuing Bank for its own account a
fronting fee, which shall accrue at a rate per annum separately agreed upon by
the Borrower and such Issuing Bank on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the

37

--------------------------------------------------------------------------------



Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Participation fees and
fronting fees in respect of Letters of Credit denominated in Dollars shall be
paid in Dollars, and participation fees and fronting fees in respect of Letters
of Credit denominated in a Foreign Currency shall be paid in such Foreign
Currency.


(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) (A) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (B) interest
computed by reference to the CDOR Rate, in each case shall be

38

--------------------------------------------------------------------------------



computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest for Borrowings denominated in Pounds Sterling shall be computed on
the basis of a year of 365 days, and in each case of the foregoing clauses (i)
and (ii) shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


SECTION 2.14. Alternate Rate of Interest.


(a) If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the LIBO Rate shall be the Reference Bank Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its sole discretion after consultation with the Borrower and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.


(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:


(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or


(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
the LIBO Rate for such Eurocurrency Borrowing shall be the Alternative Rate;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.



39

--------------------------------------------------------------------------------



SECTION 2.15. Increased Costs. (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;


(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.


(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.


(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing

40

--------------------------------------------------------------------------------



Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.


SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.


(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.





41

--------------------------------------------------------------------------------



(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;



42

--------------------------------------------------------------------------------



(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and





43

--------------------------------------------------------------------------------



(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after- Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a) The Borrower shall make each payment required to be made by it hereunder
(whether

44

--------------------------------------------------------------------------------



of principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case
of payments denominated in Dollars, 1:00 p.m., New York City time and (ii) in
the case of payments denominated in a Foreign Currency, 1:00 p.m., Local Time,
in the city of the Administrative Agent’s Foreign Currency Payment Office for
such currency, in each case on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 500 Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware
19713-2107 or, in the case of a Credit Event denominated in a Foreign Currency,
the Administrative Agent’s Foreign Currency Payment Office for such currency,
except payments to be made directly to any Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the

45

--------------------------------------------------------------------------------



assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall

46

--------------------------------------------------------------------------------



assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the Commitments in minimum increments of $25,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$250,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender shall
be subject to the approval of the Borrower and the Administrative Agent, (ii) no
Augmenting Lender shall be an Ineligible Institution and (iii) (x) in the case
of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Commitments pursuant to this Section 2.20. Increases and new
Commitments created pursuant to this Section 2.20 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower and (B) the Borrower shall be in
compliance (on a pro forma basis) with the covenants contained in Section 6.10
and (ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of Section
2.03). The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurocurrency Loan, shall be subject
to indemnification by the Borrower pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. Nothing contained in this Section 2.20 shall constitute, or otherwise
be deemed to be, a commitment

47

--------------------------------------------------------------------------------



on the part of any Lender to increase its Commitment hereunder at any time.


SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.


SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);


(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;


(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) no Default has occurred and is
continuing at such time;







48

--------------------------------------------------------------------------------



(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;


(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and


(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(c)(i) (and such Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the relevant Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.



49

--------------------------------------------------------------------------------



ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:


SECTION 3.01. Organization; Powers; Subsidiaries. Each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Schedule
3.01 to the Disclosure Letter (as supplemented from time to time) identifies
each Subsidiary, noting whether such Subsidiary is a Material Domestic
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law or shares held by nominees on behalf of the
Borrower or any Subsidiary as required by law), a description of each class
issued and outstanding. All of the outstanding shares of capital stock and other
equity interests of each Material Domestic Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 to the Disclosure Letter as owned by
the Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or any Subsidiary free and clear of all Liens. Except as set forth in
Schedule 3.01 to the Disclosure Letter, there are no outstanding commitments or
other obligations of the Material Domestic Subsidiaries to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of such Material Domestic
Subsidiary.


SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the Loan
Parties or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon the Loan Parties or their assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party, and (d)
will not result in the creation or imposition of any Lien on any asset of any
Loan Party.


SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended March 31, 2014 reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2014, September 30, 2014 and December 31, 2014, in
each case certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results

50

--------------------------------------------------------------------------------



of operations and cash flows of the Borrower and its consolidated Subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.


(b) Since March 31, 2014, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.


SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.


(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the Borrower’s knowledge, the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.


(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.


(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened in writing. The
hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law relating to such matters,
to the extent such violations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All material
payments due from the Borrower or any of its Subsidiaries, or for which any
claim may be made against the Borrower or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as liabilities on the books of the Borrower or such Subsidiary,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Subsidiaries is bound.


SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except, in
each case, where the failure to do so, individually or in the aggregate, could
not

51

--------------------------------------------------------------------------------



reasonably be expected to result in a Material Adverse Effect.


SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, when taken together with the Borrower’s
filings with the SEC, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other written or formally presented
information (other than projections or forward-involving information and
information of a general economic or industry specific nature) furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains, when furnished and taken as a whole, and taken as a whole with the
Borrower’s filings with the SEC, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information are subject to significant uncertainties and
contingencies and that no assurances can be given that any particular projected
financial information will be realized and that variances between actual results
and projected financial results can be material).


SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.


SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.


SECTION 3.14. No Default.     No Default or Event of Default has occurred and is
continuing.


SECTION 3.15. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures for compliance by the Borrower,
its Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries, and to the knowledge of Borrower, their respective directors,
officers and

52

--------------------------------------------------------------------------------



employees, are in compliance in all material respects with Anti-Corruption Laws
and applicable Sanctions. None of the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees is a Sanctioned Person.


ARTICE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.


(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Wilson
Sonsini Goodrich & Rosati PC, counsel for the Loan Parties, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.


(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available
and (ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available.


(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.


(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer or a Financial Officer
of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.


(f) The Lenders, the Administrative Agent and the joint lead arrangers for the
credit facility evidenced hereby shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one (1) Business Day prior to the Closing

53

--------------------------------------------------------------------------------



Date, reimbursement or payment of all reasonable out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.


(g) The Administrative Agent shall have received evidence satisfactory to it
that the credit facility evidenced by the Existing Credit Agreement shall have
been terminated and cancelled and all indebtedness thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Revolving
Loans).


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except, in each case, to the extent such
representation and warranty specifically refer to an earlier date, in which case
it shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of such earlier date.


(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (in each case
without any pending draw), or otherwise become subject to cash collateralization
or other arrangements reasonably satisfactory to the Administrative Agent, and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:


SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:


(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet

54

--------------------------------------------------------------------------------



and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;


(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10, (iii) setting forth reasonably detailed
calculations demonstrating the Leverage Ratio for the period of four (4)
consecutive fiscal quarters ending with the end of the applicable fiscal quarter
or fiscal year for which such financial statements are be delivered, (iv)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (v) setting forth a
reasonably detailed calculation of Total Liquidity as of the last day of the
most recently ended fiscal quarter of the Borrower;


(d) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission; and


(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender may reasonably request
acting in good faith.


Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall, upon request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies, or links to
access such documents) of such documents.

55

--------------------------------------------------------------------------------





SECTION 5.02. Notices of Material Events.     The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and


(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to (i)
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business and (ii) maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except (other than in the
case of legal existence with respect to the Borrower, any Material Domestic
Subsidiary or any Material Foreign Subsidiary), in the case of each of clauses
(i) and (ii), where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.04.


SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.


SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made in all material respects and
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the

56

--------------------------------------------------------------------------------



Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested
(but not more than once per calendar year unless an Event of Default exists).
The Borrower acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders. Notwithstanding the foregoing, neither the
Borrower nor its Subsidiaries shall be required to disclose or discuss, or
permit the inspection, examination or making of extracts of any document, book,
record or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent, such Lender or their representatives is then
prohibited by applicable law or any agreement binding on Borrower or its
Subsidiaries or (iii) is protected from disclosure by the attorney-client
privilege or the attorney work product privilege.


SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and implement
policies and procedures for compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.


SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, working capital, acquisitions, capital expenditures,
Restricted Payments, repurchases of stock and repayments of Indebtedness, in
each case to the extent permitted or not prohibited under this Agreement. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers and employees shall
not use directly (or to the knowledge of the Borrower or any Subsidiary,
indirectly), the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in material
violation of any Anti-Corruption Laws or (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States.


SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof and
shall cause each such Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty (in the form contemplated thereby) pursuant
to which such Subsidiary agrees to be bound by the terms and provisions thereof,
such Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions (to be similar to the legal
opinions delivered on the Effective Date) in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.





57

--------------------------------------------------------------------------------



ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (in each case without any
pending draw), or otherwise become subject to cash collateralization or other
arrangements reasonably satisfactory to the Administrative Agent, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:


(a) the Obligations;


(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 to
the Disclosure Letter and extensions, renewals, refinancings and replacements of
any such Indebtedness with Indebtedness of a similar type that does not increase
the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such extensions, renewals, refinancings
or replacements;


(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;


(d) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;


(e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets (and any
additions, accessions, parts, improvements and attachments thereto and the
proceeds thereof) prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within one hundred eighty (180) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $75,000,000
at any time outstanding;


(f) Indebtedness of any Subsidiary as an account party in respect of trade or
standby letters of credit, bank guarantees and bankers’ acceptances and any
guarantees of such Indebtedness of another Subsidiary;


(g) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business or with respect to agreements
providing for indemnification, adjustment of purchase price, earn-out payments,
earnest money or similar obligations in connection with any acquisitions,
dispositions permitted by Section 6.04 or other uses provided for in clause (d)
of the definition of Permitted Encumbrances;





58

--------------------------------------------------------------------------------



(h) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of business;


(i) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;


(j) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply agreements, in each case incurred in
the ordinary course of business;


(k) Indebtedness of any Person that becomes a Subsidiary after the date hereof
pursuant to an acquisition permitted hereunder; provided that such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary;


(l) Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
principal amount, when aggregated with the aggregate principal amount of
Indebtedness and other obligations permitted by Section 6.02(k) and Attributable
Debt permitted by Section 6.03, not exceeding $100,000,000 at any time
outstanding; and


(m) other Indebtedness of any Subsidiary that is a Loan Party so long as, both
immediately prior to and after giving effect (including giving effect on a pro
forma basis) thereto, (i) no Default or Event of Default has occurred and is
continuing and (ii) the Borrower is in compliance with the financial covenants
set forth in Section 6.10.


SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:


(a) Permitted Encumbrances;


(b) any Lien on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of the Borrower
or any Subsidiary existing on the date hereof and set forth in Schedule 6.02 to
the Disclosure Letter; provided that (i) such Lien shall not apply to any other
property or asset (other than any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus any accrued and unpaid
interest and premium payable by the terms of such obligations thereon and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extensions, renewals, refinancings or replacements);


(c) any Lien existing on any property or asset (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset (and any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or

59

--------------------------------------------------------------------------------



assets (other than any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of the Borrower or any Subsidiary
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus any accrued and unpaid
interest and premium payable by the terms of such obligations thereon and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extensions, renewals, refinancings or replacements);


(d) Liens on fixed or capital assets (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that (i) in
the case of any Subsidiary, such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets (other than
any additions, accessions, parts, improvements and attachments thereto and the
proceeds thereof) of the Borrower or any Subsidiary;


(e) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and banker’s
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;


(f) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;


(g) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Agreement;


(h) assignments of the right to receive income effected as part of the sale of a
Subsidiary or a business unit that is otherwise permitted pursuant to Section
6.04;


(i) Liens on insurance proceeds securing the premium of financed insurance
proceeds;


(j) Liens on cash collateral securing reimbursement obligations with respect to
letters of credit, bank guarantees and bankers’ acceptances, and Liens on cash
collateral or margin posted for obligations arising under Swap Agreements, in
each case, that are not otherwise prohibited under this Agreement and are in
respect of transactions entered into in the ordinary course of business; and


(k) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above; provided that the aggregate principal amount of the Indebtedness and
other obligations subject to such Liens, when aggregated with the aggregate
principal amount of Indebtedness permitted by Section 6.01(l) and Attributable
Debt permitted by Section 6.03, does not at any time exceed $100,000,000.



60

--------------------------------------------------------------------------------



SECTION 6.03. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than (i) capital lease transactions permitted by Section 6.02(d) and (ii)
other Sale and Leaseback Transactions in respect of which the aggregate
Attributable Debt permitted by this Section 6.03, when aggregated with the
aggregate principal amount of Indebtedness permitted by Section 6.01(l) and
Indebtedness and other obligations permitted by Section 6.02(k), does not at any
time exceed $100,000,000.


SECTION 6.04. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets (including pursuant to a
Sale and Leaseback Transaction), or all or substantially all of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:


(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;


(ii) (A) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is a Loan Party or in which such surviving entity becomes a
Loan Party (provided that any such merger involving the Borrower must result in
the Borrower as the surviving entity) or (B) any Subsidiary that is not a Loan
Party may merge into any other Subsidiary that is not a Loan Party;


(iii) (A) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party, (B) any Subsidiary that is not a Loan Party may sell,
transfer, lease or otherwise dispose of its assets to another Subsidiary that is
not a Loan Party or (C) any Loan Party may sell, transfer, lease or otherwise
dispose of its assets to any other Loan Party;


(iv) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and


(v) the Borrower and its Subsidiaries may consummate acquisitions permitted by
Section 6.05.


(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.


(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year for GAAP purposes from the basis in effect on the Effective
Date, provided, that any Subsidiary subsequently acquired after the Effective
Date may change its fiscal year for GAAP purposes to correspond with the
Borrower’s fiscal year.


SECTION 6.05. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or

61

--------------------------------------------------------------------------------



advances to, Guarantee any Indebtedness of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any Person or any
assets of any other Person constituting a business unit (each, an “Investment”),
except:


(a) Investments constituting Permitted Investments at the time made and
Investments existing as of the date hereof and set forth in Schedule 6.05 to the
Disclosure Letter;


(b) Investments by the Borrower and its Subsidiaries existing on the date hereof
in the capital stock of its Subsidiaries;


(c) (i) Guarantees by the Borrower of any Indebtedness and (ii) Guarantees by
any Subsidiary constituting Indebtedness permitted by Section 6.01;


(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss or
in connection with a bankruptcy or reorganization;


(e) Investments arising out of the receipt of non-cash consideration for any
disposition permitted by Section 6.04;


(f) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;


(g) Investments arising under any Swap Agreement permitted pursuant to Section
6.06;


(h) to the extent constituting Investments, pledges and deposits permitted
pursuant to clauses (c) and (d) of the definition of Permitted Encumbrances;


(i) Investments arising under any accelerated stock repurchase agreement,
forward contract or other similar agreement that is permitted pursuant to
Section 6.08(h);


(j) Investments of any Person that becomes a Subsidiary after the date hereof,
provided that (i) such Investments exists at the time that such Person becomes a
Subsidiary and (ii) such Investments were not made in anticipation of such
Person becoming a Subsidiary; and


(k) any other Investment (including the formation of any Subsidiary in
connection with such acquisition and the capitalization of such Subsidiary
whether by capital contribution or intercompany loans) so long as both
immediately prior to and after giving effect (including giving effect on a pro
forma basis) thereto (i) no Default or Event of Default has occurred and is
continuing and (ii) the Borrower is in compliance with the financial covenants
set forth in Section 6.10.


SECTION 6.06. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to

62

--------------------------------------------------------------------------------



another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary or foreign exchange
rates and (c) Permitted Bond Hedges.


SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned (other than
directors’ qualifying shares as required by law or shares held by nominees on
behalf of the Borrower or any Subsidiary as required by law) Subsidiaries not
involving any other Affiliate that is not a Subsidiary, (c) any Restricted
Payment permitted by Section 6.08, (d) indemnification arrangements, employee
agreements, compensation arrangements (including equity-based compensation) and
reimbursement of expenses of current or former officers and directors, and (e)
extraordinary retention, bonus or similar arrangements approved by the
Borrower’s board of directors (or a committee thereof).


SECTION 6.08. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (c) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees or other eligible service providers of the Borrower and
its Subsidiaries, (d) the Borrower may distribute rights pursuant to a
stockholder rights plan or redeem such rights, provided that such redemption is
in accordance with the terms of such stockholder rights plan, (e) the Borrower
may purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issuance of its Equity
Interests, (f) the Borrower may repurchase fractional shares of its Equity
Interests arising out of stock dividends, splits or combinations, business
combinations or conversions of convertible securities, (g) the Borrower may make
Restricted Payments in connection with the retention of Equity Interests in
payment of withholding taxes in connection with equity-based compensation plans,
(h) Borrower may enter into and purchase its Equity Interests pursuant to any
accelerated stock repurchase agreement, forward contract or other similar
agreement and perform its obligations thereunder, provided that such repurchase
of its Equity Interests is otherwise permitted under clause (e) or clause (l) of
this Section 6.08 (for the avoidance of doubt, the amount of all Restricted
Payments made to purchase Equity Interests pursuant to this clause (h) shall be
determined based upon the net cash payments made after settlement of all
payments and obligations pursuant to the terms of such accelerated stock
repurchase agreement, forward contract or other similar agreement), (i) the
Borrower or any Subsidiary may receive or accept the return to the Borrower or
any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims, (j) the Borrower or any Subsidiary may make cash
payments in lieu of fractional shares in connection with the conversion of any
Equity Interests or make cash settlement payments upon the exercise of warrants
to purchase its Equity Interest or “net share settle” warrants, (k) the Borrower
may make payments or distributions required by applicable law to dissenting
stockholders of a target company on or after the consummation of the acquisition
by the Borrower of such target company and (l) the Borrower and its Subsidiaries
may make any other Restricted Payment so long as both immediately prior to and
after giving effect (including giving effect on a pro forma basis) thereto (i)
no Default or Event of Default has occurred and is continuing and (ii) the
Borrower is in compliance with the financial covenants set forth in Section
6.10.





63

--------------------------------------------------------------------------------



SECTION 6.09. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
asset sale agreements, purchase agreements, acquisition agreements (including by
way of merger, acquisition or consolidation) entered into by the Borrower or any
Subsidiary solely to the extent in effect pending the consummation of such
transaction, (iii) clause (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (iv) clause (a) of the foregoing
shall not apply to customary provisions in leases and licenses and other
contracts restricting the assignment or encumbrance thereof, (v) the foregoing
shall not apply to restrictions and conditions in any indenture, agreement,
document, instrument or other arrangement relating to the assets or business of
any Subsidiary existing prior to the consummation of an acquisition in which
such Subsidiary was acquired (and not created in contemplation of such
acquisition), (vi) the foregoing shall not apply to contractual encumbrances or
restrictions in effect as of the date hereof and set forth on Schedule 6.09 to
the Disclosure Letter (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (vii) the foregoing shall not apply to customary provisions in joint
ventures agreements (and other similar agreements) (provided that such
provisions apply only to such joint venture and to Equity Interests in such
joint venture), (viii) the foregoing shall not apply to customary net worth
provisions or similar financial maintenance provisions contained in real
property leases entered into by a Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and the Subsidiaries to meet
their ongoing obligations under the Loan Documents and (ix) and the foregoing
shall not apply to restrictions or conditions set forth in any agreement
governing Indebtedness not prohibited by Section 6.01; provided that such
restrictions and conditions are customary for such Indebtedness.


SECTION 6.10. Financial Covenants.


(a) Maximum Capitalization Ratio.     The Borrower will not permit the ratio
(the “Capitalization Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2015, of (i) Consolidated Total
Indebtedness to (ii) Consolidated Total Capitalization, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be greater than 0.50
to 1.00.


(b) Minimum Liquidity. The Borrower shall maintain Total Liquidity of at least
the Minimum Liquidity Amount as of the last day of each fiscal quarter. As used
herein, “Minimum Liquidity Amount” means at any time (i) if any principal amount
of the Specified Converts remains outstanding, $1,482,500,000 and (ii) if no
principal amount of the Specified Converts remains outstanding, $850,000,000.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:



64

--------------------------------------------------------------------------------



(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;


(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;


(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);


(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security pursuant to its terms
unless such redemption, repurchase, conversion or settlement results from a
default thereunder or an event of the type that constitutes an Event of Default
or (z) any early payment requirement or unwinding or termination with respect to
any Permitted Bond Hedge or other Swap Agreement;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Material Domestic Subsidiary or any Material
Foreign Subsidiary or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Material Domestic Subsidiary or any Material Foreign Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

65

--------------------------------------------------------------------------------



(i) the Borrower, any Material Domestic Subsidiary or any Material Foreign
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Material Domestic Subsidiary or any Material Foreign Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;


(j) the Borrower, any Material Domestic Subsidiary or any Material Foreign
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;


(k) one or more judgments for the payment of money in an aggregate amount in
excess of $200,000,000 (to the extent not covered by a creditworthy insurer that
has not denied coverage) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor holding a
judgment in excess of $200,000,000 to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;


(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;


(m) a Change in Control shall occur; or


(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise

66

--------------------------------------------------------------------------------



any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity.


ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The dministrative Agent

67

--------------------------------------------------------------------------------



may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and Section
9.03 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further acknowledges that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or

68

--------------------------------------------------------------------------------



assign or otherwise transfer its rights, interests and obligations hereunder.


None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Co-Syndication Agent as it makes with respect to the
Administrative Agent in the preceding paragraph.


The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.


ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i) if to the Borrower, to it at 209 Redwood Shores Parkway, Redwood City,
California 94065, Attention of Treasurer and (in the case of a notice of a
Default) General Counsel (Telecopy No. (650) 628-1376; Telephone No. (650)
628-1500);


(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops
Building 2, 3rd Floor, Newark, Delaware 19713-2107, Attention of Sean Chudzik
(Telecopy No. (302) 634-3301) and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy No.
44 207 777 2360; E-mail loan_and_agency_london@jpmorgan.com), and in each case
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York
10179, Attention of Donatus Anusionwu (Telecopy No. (212) 270-5127);


(iii) if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops Building 2, 3rd
Floor, Newark, Delaware 19713-2107, Attention of Sean Chudzik (Telecopy No.
(302) 634-3301);


(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107,
Attention of Sean Chudzik (Telecopy No. (302) 634-3301); and


(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed

69

--------------------------------------------------------------------------------



to have been given when received; notices sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
Electronic Systems, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b).


(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including via PDF)
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes or as otherwise expressly
set forth in this Agreement, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient


(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.


(d) Electronic Systems.


(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications

70

--------------------------------------------------------------------------------



pursuant to this Section, including through an Electronic System.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that any amendment or modification of definition of “Leverage
Ratio” in this Agreement (or defined terms used in such definition of “Leverage
Ratio”) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.22
shall require the consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.


(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving

71

--------------------------------------------------------------------------------



Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.


(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non- Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non- Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.


(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel for the Administrative Agent and one
local counsel in each applicable jurisdiction, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of one primary counsel for the
Administrative Agent and one additional local counsel in each applicable
jurisdiction for the Administrative Agent, and one counsel for all the Lenders
other than the Administrative Agent, in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(which, in the case of fees, charges and disbursements of counsel, shall be
limited to the reasonable and documented fees, charges and disbursements of (i)
one primary counsel, and one additional local counsel in each applicable
jurisdiction, for the Administrative Agent, its Affiliates and

72

--------------------------------------------------------------------------------



related Indemnitees (taken as a whole) and (ii) one additional counsel, and one
additional counsel in each applicable jurisdiction, for all the Lenders and
other Indemnitees (taken as a whole)) incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability of the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) the material breach by such
Indemnitee of its express obligations under this Agreement pursuant to a claim
initiated by the Borrower or (z) any dispute solely among Indemnitees (not
arising as a result of an act or omission by the Borrower or any of its
Subsidiaries or Affiliates) other than claims against any of the Administrative
Agent or the Lenders or any of their Affiliates in its capacity or in fulfilling
its role as the Administrative Agent, an Issuing Bank, the Swingline Lender, a
lead arranger, a bookrunner or any similar role under this Agreement). Each of
the Administrative Agent and the Lenders hereby agrees, on behalf of itself and
its related Indemnitees, that any settlement entered into by the Administrative
Agent or such Lender, respectively, and its related Indemnitee in connection
with a claim or proceeding for which an indemnity claim is made against the
Borrower pursuant to the preceding sentence shall be so entered into in good
faith and not on an arbitrary or capricious basis. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.


(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.


(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.


(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after

73

--------------------------------------------------------------------------------



written demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:


(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;


(B) the Administrative Agent; and


(C) the Swingline Lender.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


(C) the parties to each assignment shall execute and deliver to the
Administrative

74

--------------------------------------------------------------------------------



Agent (x) an Assignment and Assumption or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, together with a processing and recordation fee
of $3,500, such fee to be paid by either the assigning Lender or the assignee
Lender or shared between such Lenders; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non- public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon

75

--------------------------------------------------------------------------------



reasonable prior notice.


(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of

76

--------------------------------------------------------------------------------



the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform

77

--------------------------------------------------------------------------------



Electronic Transactions Act.


SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.


(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING

78

--------------------------------------------------------------------------------



OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (in
which case each of the Administrative Agent, the Issuing Banks and the Lenders
agree to the extent not prohibited by applicable law, rule, regulation or order,
to inform you promptly of the disclosure thereof and to the extent practicable,
prior thereto), (c) to the extent required by applicable laws, rules or
regulations or by any subpoena or order or similar legal process (in which case
each of the Administrative Agent, the Issuing Banks and the Lenders agree to the
extent not prohibited by applicable law, rule, regulation or order, to inform
you promptly of the disclosure thereof and to the extent practicable, prior
thereto), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations or to any
credit insurance provider relating to the Borrower and its obligations, (g) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source that is not, to the knowledge of the
Administrative Agent, such Issuing Bank or such Lender respectively, subject to
confidentiality obligations owing to the Borrower or any of its Subsidiaries and
prohibiting such disclosure. Notwithstanding the foregoing, none of the
Administrative Agent, any Issuing Bank or any Lender shall be required to
provide notice of any permitted disclosures made in connection with any
regulatory review of the Administrative Agent, such Issuing Bank or such Lender
by any governmental agency or regulatory body with jurisdiction over the
Administrative Agent, such Issuing Bank or such Lender, so long as such review
is not specifically targeted at the Borrower or the gaming industry and notice
thereof is not prohibited by applicable law, rule, regulation or order. For the
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to

79

--------------------------------------------------------------------------------



disclosure by the Borrower or such Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.


SECTION 9.14. Releases of Subsidiary Guarantors.


(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.


(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.



80

--------------------------------------------------------------------------------



(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other


than obligations under any Swap Agreement or any Banking Services Agreement, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.


SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


[Signature Pages Follow]



81

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




 
ELECTRONIC ARTS INC.,
 
as the Borrower
 
 
 
 
 
By
/s/ Roch LeBlanc
 
 
Name:
Roch LeBlanc
 
 
Title:
Vice President and Treasurer
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A., individually as a
Lender, as the Swingline Lender and as Administrative
Agent
 
 
 
 
 
By
/s/ Donatus O. Anusionwu
 
 
Name:
Donatus O. Anusionwu
 
 
Title:
Vice President
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
BNP PARIBAS, as a Co-Syndication Agent and
individually as a Lender
 
 
 
 
 
By
/s/ Nicolas Rabier
 
 
Name:
Nicolas Rabier
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
By
/s/ Nicole Rodriguez
 
 
Name:
Nicole Rodriguez
 
 
Title:
Director
 
 
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
CITIBANK, N.A., as a Co-Syndication Agent and
individually as a Lender
 
 
 
 
 
By
/s/ Susan M. Olsen
 
 
Name:
Susan M. Olsen
 
 
Title:
Vice President
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
MORGAN STANLEY SENIOR FUNDNG, INC., as a
Co-Syndication Agent
 
 
 
 
 
By
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Vice President
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
 
By
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By
/s/ Patrick Martin
 
 
Name:
Patrick Martin
 
 
Title:
Managing Director
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
By
/s/ Eugene Dempsey
 
 
Name:
Eugene Dempsey
 
 
Title:
Director
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender
 
 
 
 
 
By
/s/ Lillian Kim
 
 
Name:
Lillian Kim
 
 
Title:
Director
 
 
 
 
 
 


Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



 
U.S. BANK NATIONAL ASSOCIATION, as a
Lender
 
 
 
 
 
By
/s/ Brian Seipke
 
 
Name:
Biran Seipke
 
 
Title:
Vice President
 
 
 
 
 
 


































Signature Page to Credit Agreement
Electronic Arts Inc.

--------------------------------------------------------------------------------



SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.
$70,000,000
BNP PARIBAS
$70,000,000
CITIBANK, N.A.
$70,000,000
MORGAN STANLEY BANK, N.A.
$70,000,000
BANK OF AMERICA, N.A.
$70,000,000
THE BANK OF NOVA SCOTIA
$50,000,000
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$50,000,000
U.S. BANK NATIONAL ASSOCIATION
$50,000,000
AGGREGATE COMMITMENT
$500,000,000










--------------------------------------------------------------------------------



EXHIBIT A


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:
_____________________________________
 
 
 
2.
Assignee:
_____________________________________


 
 
[and is an Affiliate/Approved Fund of [Identity Lender]1]
 
 
 
3.
Borrower(s):
Electronic Arts_________________________
 
 
 
4.
Administrative Agent.
PMorgan Chase Bank, N.A., as the administrative agent under the Credit Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of March 19, 2015 among Electronic Arts Inc., the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto










1 Select as applicable


 

--------------------------------------------------------------------------------





6.    Assigned Interest:
 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By
__________________________________

Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By
__________________________________

Title:




Consented to and Accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Swingline Lender


By
__________________________________

Title:




[Consented to:]3 


ELECTRONIC ARTS INC.


By
__________________________________

Title:







 
 
2Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


3To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

--------------------------------------------------------------------------------





ANNEX I


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page

1

--------------------------------------------------------------------------------



shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



2

--------------------------------------------------------------------------------



EXHIBIT B
[INTENTIONALLY OMITTED]



3

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 19, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Electronic Arts Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.20;
and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


[INSERT NAME OF INCREASING LENDER]




By:
____________________________________

Name:
Title:






Accepted and agreed to as of the date first written above:


ELECTRONIC ARTS INC.




By:
____________________________________

Name:
Title:


Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:
____________________________________

Name:
Title:







2

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of March 19, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Electronic Arts Inc. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[__________].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------



5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


[INSERT NAME OF AUGMENTING LENDER]




By:
____________________________________

Name:
Title:




Accepted and agreed to as of the date first written above:


ELECTRONIC ARTS INC.




By:
____________________________________

Name:
Title:


Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:
____________________________________

Name:
Title:







3

--------------------------------------------------------------------------------



EXHIBIT E
LIST OF CLOSING DOCUMENTS
ELECTRONIC ARTS INC.
CREDIT FACILITIES
March 19, 2015
LIST OF CLOSING DOCUMENTS
A.    LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among Electronic Arts Inc., a
Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $500,000,000.



SCHEDULE
Schedule 2.01
--
Commitments



EXHIBITS
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
[Intentionally Omitted]
Exhibit C
--
Form of Increasing Lender Supplement
Exhibit D
--
Form of Augmenting Lender Supplement
Exhibit E
--
List of Closing Documents
Exhibit F
--
Form of Subsidiary Guaranty
Exhibit G-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit G-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit G-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit G-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit H-1
--
Form of Borrowing Request
Exhibit H-2
--
Form of Interest Election Request
Exhibit I
--
Form of Note


 
 
 
1Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------





2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.



3.
Disclosure Letter executed by the Borrower and delivered to the Administrative
Agent for the benefit of the Lenders.





B.    CORPORATE DOCUMENTS


4.
Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents to which it is a party, and authorized to
request a Borrowing or the issuance of a Letter of Credit under the Credit
Agreement.



5.
Good Standing Certificate for the Borrower from the Secretary of State of the
jurisdiction of its organization.





C.    OPINIONS


6.
Opinion of Wilson Sonsini Goodrich & Rosati PC, counsel for the Borrower.





D.    CLOSING CERTIFICATES AND MISCELLANEOUS


7.
A Certificate signed by the Chief Executive Officer or a Financial Officer of
the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.



8.
Termination Letter in respect of the Existing Credit Agreement.




 
 
 
1Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
GUARANTY
THIS GUARANTY (as amended, restated, supplemented or modified from time to time,
this “Guaranty”) is made as of [__________], by and among each of the
undersigned (the “Initial Guarantors” and along with any additional Subsidiaries
of the Borrower which become parties to this Guaranty by executing a supplement
hereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.
WITNESSETH
WHEREAS, Electronic Arts Inc., a Delaware corporation (the “Borrower”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”), have entered into a certain Credit Agreement dated as
of March 19, 2015 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and
WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.


SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance, amendment, renewal or extension of any Letter of Credit) that:


(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
all necessary corporate, partnership or limited liability company action by such
Guarantor, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in proceeding in equity
or at law.


(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law or regulation or
its charter, by-laws or other organizational documents or violate or result in a
default under any indenture, material agreement or other material instrument
binding upon it or its assets, or give rise thereunder to require any payment to
be made by it, or (ii) result in the creation or imposition of any Lien on any
of its assets. No consent or approval of, registration or filing with, or any
action by, any Governmental Authority is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty, except such as have been obtained or made and are in full force and
effect.


In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
(as defined below) shall remain unpaid, it will, and, if necessary, will enable
the Borrower to, fully comply with those covenants and agreements of the
Borrower applicable to such Guarantor set forth in the Credit Agreement.
SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) any obligations of the Borrower to
reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all obligations
of the Borrower owing to any Lender or any affiliate of any Lender under any
Swap Agreement or Banking Services Agreement, (iv) all other amounts payable by
the Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and
(v) the punctual and faithful performance, keeping, observance, and fulfillment
by the Borrower of all of the agreements, conditions, covenants, and obligations
of the Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Notwithstanding the foregoing, and for the
avoidance of doubt, any obligations arising from Permitted Bond Hedges and all
other amounts payable under any Permitted Bond Hedges shall not be considered
Guaranteed Obligations. Upon (x) the failure by the Borrower or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the relevant Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

2

--------------------------------------------------------------------------------





SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:


(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;


(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;


(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;


(D) any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;


(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;


(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;



3

--------------------------------------------------------------------------------



(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;


(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;


(I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;


(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;


(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or


(L) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.


SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations (other than contingent indemnity
obligations and Guaranteed Obligations in respect of Swap Agreements and Banking
Services Agreements) shall have been paid in full in cash and the Commitments
and all Letters of Credit issued under the Credit Agreement shall have
terminated or expired. If at any time any payment of the principal of or
interest on any Loan, any Reimbursement Obligation or any other amount payable
by the Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document (including
a payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.







4

--------------------------------------------------------------------------------



SECTION 6. General Waivers; Additional Waivers.


(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.


(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives to the fullest extent permitted by law:


(i) any right it may have to revoke this Guaranty as to future indebtedness
arising under the Loan Documents;


(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;


(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;


(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed

5

--------------------------------------------------------------------------------



Obligations of anything in partial satisfaction of the Guaranteed Obligations;
and (d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and


(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.


SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.


(A) Subordination of Subrogation. Until the Guaranteed Obligations (other than
contingent indemnity obligations and Guaranteed Obligations in respect of Swap
Agreements and Banking Services Agreements) have been paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Banks or the Administrative Agent
now have or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and, until the Guaranteed Obligations (other than contingent indemnity
obligations and Guaranteed Obligations in respect of Swap Agreements and Banking
Services Agreements) have been paid in full in cash, the Guarantors waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Guaranteed Obligations, the Issuing Banks and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of Guaranteed
Obligations or the Issuing Banks. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the payment in full
in cash of the Guaranteed Obligations (other than contingent indemnity
obligations and Guaranteed Obligations in respect of Swap Agreements and Banking
Services Agreements) and (B) waives any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Guaranteed Obligations (other
than contingent indemnity obligations and Guaranteed Obligations in respect of
Swap Agreements and Banking Services Agreements) are paid in full in cash. Each
Guarantor acknowledges and agrees that this subordination is intended to benefit
the Administrative Agent and the other Holders of Guaranteed Obligations and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).


(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than contingent indemnity
obligations and Guaranteed

6

--------------------------------------------------------------------------------



Obligations in respect of Swap Agreements and Banking Services Agreements);
provided that, as long as no Event of Default has occurred and is continuing,
such Guarantor may receive payments of principal and interest from any Obligor
with respect to Intercompany Indebtedness. Notwithstanding any right of any
Guarantor to ask, demand, sue for, take or receive any payment from any Obligor,
all rights, liens and security interests of such Guarantor, whether now or
hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations and the Administrative Agent in those assets. No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations (other than contingent indemnity obligations and
Guaranteed Obligations in respect of Swap Agreements and Banking Services
Agreements) shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document have been terminated. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations (other than contingent
indemnity obligations and Guaranteed Obligations in respect of Swap Agreements
and Banking Services Agreements) shall have first been fully paid and satisfied
(in cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations (other than contingent
indemnity obligations and Guaranteed Obligations in respect of Swap Agreements
and Banking Services Agreements) and the termination of all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Guaranteed Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations and Guaranteed Obligations in respect of Swap
Agreements and Banking Services Agreements) have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document among the
Borrower and the Holders of Guaranteed Obligations have been terminated, except
as otherwise permitted by the Credit Agreement, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor.


SECTION 8. Contribution with Respect to Guaranteed Obligations.


(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or

7

--------------------------------------------------------------------------------



concurrently made by any other Guarantor, exceeds the amount which otherwise
would have been paid by or attributable to such Guarantor if each Guarantor had
paid the aggregate Guaranteed Obligations (other than contingent indemnity
obligations and Guaranteed Obligations in respect of Swap Agreements and Banking
Services Agreements) satisfied by such Guarantor Payment in the same proportion
as such Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Guarantors as determined immediately prior to the making
of such Guarantor Payment, then, following payment in full in cash of the
Guaranteed Obligations (other than contingent indemnity obligations and
Guaranteed Obligations in respect of Swap Agreements and Banking Services
Agreements) and termination of the Credit Agreement, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.


(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.


(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.


(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.


(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and payment of the Guaranteed
Obligations (other than contingent indemnity obligations and Guaranteed
Obligations in respect of Swap Agreements and Banking Services Agreements) in
cash and the termination of the Credit Agreement.


SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.


SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Swap

8

--------------------------------------------------------------------------------



Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.


SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.


SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.


SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.


SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.


SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.


(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE

9

--------------------------------------------------------------------------------



PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM (OTHER THAN ANY COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.


(C) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.


SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.


SECTION 18. Taxes, Expenses of Enforcement, Etc.


(A) Taxes.


(i) Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by the Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.


(ii) In addition, such Guarantor making a payment hereunder or under any
promissory note or application for a Letter of Credit shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.



10

--------------------------------------------------------------------------------



(iii) As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(iv) The Guarantors shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts payable under this Section 18(A)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 18(A) shall be
paid within ten (10) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 18(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 18(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.


(v) By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.


(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.


SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Guaranteed Obligations or the Administrative Agent to any Guarantor,
and (ii) any moneys, credits or other property belonging to any Guarantor, at
any time held by or coming into the possession of such Holder of Guaranteed
Obligations (including the Administrative Agent) or any of their respective
affiliates.


SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the

11

--------------------------------------------------------------------------------



Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.


SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).


SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.


SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.


SECTION 25. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 25 for the maximum amount of such liability that can
be hereby incurred without

12

--------------------------------------------------------------------------------



rendering its obligations under this Section 25 or otherwise under this Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 25 shall remain in full force and effect until a
discharge of such Qualified ECP Guarantor’s Guaranteed Obligations in accordance
with the terms hereof and the other Loan Documents. Each Qualified ECP Guarantor
intends that this Section 25 constitute, and this Section 25 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. As used herein, “Qualified ECP Guarantor” means, in respect of any
Specified Swap Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Specified Swap
Obligation or such other Person as constitutes an ECP and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


SECTION 26. Termination of Guaranty. The obligations of any Guarantor under this
Guaranty shall automatically terminate in accordance with Section 9.14 of the
Credit Agreement.


Remainder of Page Intentionally Blank.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.
[GUARANTORS]




By:
____________________________________

Name:
Title:

14

--------------------------------------------------------------------------------



Acknowledged and Agreed
as of the date first written above:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:
____________________________________

Name:
Title:

15

--------------------------------------------------------------------------------



ANNEX I TO GUARANTY
Reference is hereby made to the Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) made as of [__________],
by and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty. By its execution below, the
undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.
IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.


[NAME OF NEW GUARANTOR]




By:                               
Its:



16

--------------------------------------------------------------------------------



EXHIBIT G-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Electronic Arts Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
____________________________________

Name:
Title:




Date: ________ __, 20[__]



17

--------------------------------------------------------------------------------



EXHIBIT G-2
[FORM oF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Electronic Arts Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]




By:
____________________________________

Name:
Title:




Date: ________ __, 20[__]



18

--------------------------------------------------------------------------------



EXHIBIT G-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Electronic Arts Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]




By:
____________________________________

Name:
Title:




Date: ________ __, 20[__]



19

--------------------------------------------------------------------------------



EXHIBIT G-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Electronic Arts Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]




By:
____________________________________

Name:
Title:




Date: ________ __, 20[__]



20

--------------------------------------------------------------------------------



EXHIBIT H-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[500 Stanton Christiana Road, Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107]
Attention: [__________]
Facsimile: [__________]]5 


With a copy to:


383 Madison Avenue
New York, New York 10179
Attention: Donatus Anusionwu
Facsimile: [__________]
Re: Electronic Arts Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Electronic Arts Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:


1.
Aggregate principal amount of Borrowing:6 __________



2.
Date of Borrowing (which shall be a Business Day): __________



3.
Type of Borrowing (ABR or Eurocurrency): __________



4.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):7
__________



5.
Agreed Currency: __________






 
 
 
5If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
6Not less than applicable amounts specified in Section 2.02(c).
7Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date

--------------------------------------------------------------------------------



6.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: __________



[Signature Page Follows]







2

--------------------------------------------------------------------------------



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.


Very truly yours,


ELECTRONIC ARTS INC.,
as the Borrower




By:______________________________
Name:
Title:



 
 
 
1To be included only for Borrowings on the Effective Date. 

--------------------------------------------------------------------------------



EXHIBIT H-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[500 Stanton Christiana Road, Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107]
Attention: [__________]
Facsimile: ([__]) [__]-[_____]]1
Re: Electronic Arts Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Electronic Arts Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby:


1.
List date, Type, principal amount, Agreed Currency and Interest Period (if
applicable) of existing Borrowing: __________



2.
Aggregate principal amount of resulting Borrowing: __________



3.
Effective date of interest election (which shall be a Business Day): __________



4.
Type of Borrowing (ABR or Eurocurrency): __________



5.
Interest Period and the last day thereof (if a Eurocurrency Borrowing): 2
__________



6.
Agreed Currency: __________



[Signature Page Follows]









 
 
 
1If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
2Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

--------------------------------------------------------------------------------







Very truly yours,


ELECTRONIC ARTS INC.,
as Borrower




By:______________________________
Name:
Title:





--------------------------------------------------------------------------------



EXHIBIT I


[FORM OF]


NOTE


March 19, 2015
FOR VALUE RECEIVED, the undersigned, ELECTRONIC ARTS INC., a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [NAME OF LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of
all Loans made by the Lender to the Borrower pursuant to the “Credit Agreement”
(as defined below) on the Maturity Date or on such earlier date as may be
required by the terms of the Credit Agreement. Capitalized terms used herein and
not otherwise defined herein are as defined in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of March 19, 2015 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Revolving Commitment, the indebtedness of the Borrower resulting from
each such Loan to it being evidenced by this Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.



--------------------------------------------------------------------------------



*****





--------------------------------------------------------------------------------





ELECTRONIC ARTS INC.




By:                            
Name:
Title:



Note

--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan


Type of
Loan Currency
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






